Appeal Dismissed and Memorandum Opinion filed September 3, 2020.




                                       In The

                         Fourteenth Court of Appeals

                                NO. 14-20-00404-CV

                       DWD ENTREPENEURS, LLC, Appellant

                                          V.
              TEXAS CONCRETE READY MIX, INC., Appellee

                       On Appeal from the 334th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2019-75965

                            MEMORANDUM OPINION

      This is a restricted appeal from a final judgment signed March 2, 2020.
Appellant’s brief was due July 20, 2020. No brief or motion to extend time to file
the brief was filed.

      On July 30, 2020, the court ordered appellant to file a brief by August 19,
2020. We cautioned that if appellant failed to comply with our order, we would
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b). No brief or
motion to extend time to file the brief has been filed.
      Therefore, the appeal is dismissed.

                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Wise and Bourliot.




                                            2